 Case 6:21-cv-06022-RTD Document 2                 Filed 02/18/21 Page 1 of 17 PageID #: 2




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


DONALD ALAN DOUGLAS, Individually,                   *
And as PERSONAL REPRESENTATIVE of                    *
THE ESTATE OF KATHY W.                               *
DOUGLAS, DECEASED, and on behalf of the              *
Wrongful Death Beneficiaries                         *
                                                     *
    Plaintiff,                                       *            CIVIL ACTION NO.:
                                                     *
QUAPAW BATHS, LLC d/b/a Quapaw Baths                 *
& Spa;                                               *
SID KENNEDY                                          *
                                                     *
    Defendants.                                      *

 ____________________________________________________________________________

                                 COMPLAINT
 ____________________________________________________________________________

       COMES NOW the Plaintiff, Donald Alan Douglas, Individually, and as Personal

 Representative of the Estate of Kathy W. Douglas, Deceased, and on behalf of the Wrongful

 Death Beneficiaries, and files this complaint against Defendants, QUAPAW BATHS, LLC d/b/a

 Quapaw Baths & Spa, which is believed to own and/or manage and/or operate Quapaw Baths &

 Spa, and Sid Kennedy, maintenance manager of the water system at Quapaw Baths & Spa by

 stating as follows:

                                       I. INTRODUCTION

       1.        This wrongful death lawsuit arises from Kathy Douglas trusting and relying on

Defendants to provide a safe, contaminated-free environment as she patronized Quapaw Baths &

Spa. Defendants did not provide such an environment, and as a result, Kathy Douglas contracted

Legionnaire’s disease and died on or about July 2, 2019. Her husband, Donald Alan Douglas, being




                                               1
  Case 6:21-cv-06022-RTD Document 2                  Filed 02/18/21 Page 2 of 17 PageID #: 3




duly appointed as Personal Representative, brings this wrongful death lawsuit against the

Defendants pursuant to Arkansas law seeking remedy for the damages suffered by him, the

Wrongful Death beneficiaries, and Kathy Douglas as a result of this unreasonably dangerous

environment.

                                           II. PARTIES

       2.      Kathy Douglas, Deceased, was a resident of Madison County, Mississippi, when

she died on July 2, 2019, as a direct and proximate result of the Defendants’ negligence as set forth

in detail below.

       3.      The Plaintiff, Donald Alan Douglas, is over the age of eighteen (18) years and is a

resident of Madison County, Mississippi.

       4.      Donald Alan Douglas is the Administrator of the Estate of Kathy Douglas,

Deceased, having been duly appointed by the Chancery Court of Madison County, Mississippi,

Case number 2020-422-B on or about May 20,2020. Please see Exhibit 1 – Order Opening Estate

and Appointing Administrator and Exhibit 2 – Letters of Administration.

       5.      Donald Alan Douglas brings this action on behalf of the Estate of Kathy Douglas,

Deceased, and the wrongful death beneficiaries of Kathy Douglas, Deceased, pursuant to common

law of the state of Arkansas, the Arkansas Survival of Actions Act, the Arkansas Wrongful Death

Act, and other applicable laws for premises liability, ordinary negligence, and wrongful death by

defendants.

       6.      The known wrongful death beneficiaries of Kathy Douglas, Deceased, pursuant to

Arkansas Code Annotated §16-62-102(d) are: (1) Donald Alan Douglas, husband; (2) Amanda

Douglas Summerlin, adult daughter; and (3) Leslie Douglas Knight, adult daughter.

       7.      Donald Alan Douglas resides at 104 Coachman Road, Madison, MS 39110.



                                                 2
  Case 6:21-cv-06022-RTD Document 2                   Filed 02/18/21 Page 3 of 17 PageID #: 4




        8.      Amanda Douglas Summerlin resides at 109 Bassett Lane, Madison, MS 39110.

        9.      Leslie Douglas Knight resides at 214 Fairway Lane, Madison, MS 39110.

        10.     Defendant, Quapaw Baths, LLC d/b/a Quapaw Baths & Spa, is a for-profit limited

liability company organized under the laws of Arkansas with its principal place of business also in

Arkansas.

        11.      At all times pertinent to this Complaint, Quapaw Baths, LLC was and is in the

business of housing patrons for spa services and other services and does business in Garland

County, Arkansas through Quapaw Baths & Spa located at 413 Central Avenue, Hot Springs

National Park, Arkansas 71901.

        12.      Quapaw Baths, LLC may be served with process in this action by delivering

summons and a copy of this complaint with process to its registered agent for service, which is

Anthony Taylor.

        13.      Sid Kennedy is that certain person who had the responsibility of the management

and maintenance of the water system at Quapaw Baths & Spa which made the basis of this suit.

        14.      Upon information and belief, Sid Kennedy is a resident of Garland County,

Arkansas.

                                 III. JURISDICTION AND VENUE

        15.      Pursuant to 28 U.S.C. § 1332(d), complete diversity of citizenship exists between

the parties and the amount in controversy exceeds $75,000.00, giving this Court subject matter

jurisdiction over this action.

        16.      Defendants are subject to personal jurisdiction in this matter now before this Court

as they are residents of Arkansas.

        17.      This venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of



                                                  3
  Case 6:21-cv-06022-RTD Document 2                  Filed 02/18/21 Page 4 of 17 PageID #: 5




the events or omissions giving rise to the claims occurred in Hot Springs, Arkansas.

                                 IV. STATEMENT OF FACTS

           18.   On or about June 12, 2019, Kathy W. Douglas visited Quapaw Baths & Spa and

used one of the bath houses wherein she immersed herself in a bath filled with thermal waters that

were circulated by a whirlpool type jet causing aerosolized water to be emitted from the bath into

the air.

           19.   Mrs. Douglas was exposed to Legionella bacteria while in the bath house and

developed Legionnaire’s Disease as a result of using the bath house and being around and in the

bath filled with thermal waters that contained legionella bacteria.

           20.   Legionella bacteria is a waterborne bacterium that is contracted through breathing

in aerosolized water droplets containing the bacteria. It can become a health concern when it

grows and spreads in human-made building water systems like showerheads and sink faucets, hot

tubs, spas, bath houses and large plumbing systems. Legionella bacteria can cause a serious type

of pneumonia called Legionnaire’s disease.

           21.   Mrs. Douglas began feeling ill on or around June 22, 2019 with malaise, sore

throat, cough, and a high fever. Mrs. Douglas was evaluated on June 23, 2019 at Madison Main

Street Primary Care by a nurse practitioner for fatigue, congestion, coughing, headaches, sinus

pressure and sore throat, and given antibiotics along with other medication. Mrs. Douglas took

the antibiotics, but she did not get any better and went back to see a nurse practitioner at Madison

Main Street Primary Care on June 26th due to increasing shortness of breath, decreased oxygen

saturation and tachycardia. Mrs. Douglas was sent directly from Madison Main Street Primary

Care by ambulance to the Emergency Room at Baptist Memorial Hospital in Madison, Mississippi

on June 26, 2019. Mrs. Douglas remained hospitalized from June 26, 2019 to July 2, 2019. Mrs.



                                                 4
  Case 6:21-cv-06022-RTD Document 2                    Filed 02/18/21 Page 5 of 17 PageID #: 6




Douglas tested positive for legionella bacteria while in the hospital and continued to experience

symptoms of legionella pneumonia while in the hospital.

          22.   Mrs. Douglas passed away in the hospital on July 2, 2019 from complications of

legionella pneumonia including hypoxic respiratory distress syndrome. Mrs. Douglas suffered

serious physical injuries as a direct and subsequent result of her infection from the legionella

bacteria that she was exposed to on June 12, 2019, when she got in the bath house at Quapaw Baths

& Spa in Hot Springs, Arkansas.

          23.   According to the Centers for Disease Control (CDC) records, since July 2018 there

have been five cases of legionella pneumonia, including Mrs. Douglas, where the exposure

occurred at Hot Springs National Park, and the exposure in three of the cases, including Mrs.

Douglas, occurred at Quapaw Baths & Spa. The Arkansas Department of Public Health began

investigating the Quapaw Baths & Spa in 2018 after receiving reports of an outbreak of

Legionnaire’s disease. The Quapaw Baths & Spa closed for several days in August 2019 after test

results showed the presence of legionella bacteria in their water system, and results of testing

performed on the water system in September and October 2019 were also positive for legionella

bacteria.

                                    V. CAUSES OF ACTION

   A. COUNT ONE: NEGLIGENCE AND/OR WANTONNESS OF QUAPAW BATHS,
                        LLC, AND SID KENNEDY

          24.   Plaintiff realleges all the allegations in the foregoing paragraphs as if fully set forth

herein.

          25.   On or about June 12, 2019, at the Quapaw Baths & Spa in Hot Springs, Arkansas,

Quapaw Baths, LLC, and Sid Kennedy, singularly, willfully, recklessly, wantonly, or negligently




                                                   5
  Case 6:21-cv-06022-RTD Document 2                     Filed 02/18/21 Page 6 of 17 PageID #: 7




operated, treated, maintained and tested the Quapaw Baths & Spa in such a manner as to allow

legionella bacteria to grow in their bath houses which caused and/or contributed to the medical

conditions described earlier suffered by Mrs. Douglas, resulting in her death. Sid Kennedy is an

agent, servant, representative of Quapaw Baths, LLC. Quapaw Baths, LLC, and Sid Kennedy are

sought to be held liable both directly and under the doctrine of respondeat superior.

          26.    As a proximate result of the willfulness, recklessness, wantonness, or negligence

of the defendant, Quapaw Baths, LLC, and Sid Kennedy as aforesaid, Mrs. Douglas suffered

serious medical complications from legionella pneumonia resulting in her death. Plaintiff further

avers that the conduct of Sid Kennedy combined and concurred with the actions of Quapaw Baths,

LLC, to cause the serious medical conditions to Mrs. Douglas resulting in her death.

          WHEREFORE, Plaintiff, Donald Alan Douglas, demands judgment against Defendant

Quapaw Baths, LLC and Sid Kennedy, for compensatory and punitive damages in an amount to be

determined by the jury.

                     B. COUNT TWO: NEGLIGENT/WANTON HIRING

          27.    Plaintiff realleges all the allegations in the foregoing paragraphs as if fully set forth

herein.

          28.   The Defendant Quapaw Baths, LLC owes a duty to the public to keep the water at

its facility free from legionella bacteria by hiring a competent individual with an appropriate

background and credentials who will adequately maintain, test and monitor the water system at

Quapaw Baths & Spa.

          29.    The Defendant, Quapaw Baths, LLC, breached its duty when it negligently and/or

wantonly hired Sid Kennedy in that Quapaw Baths, LLC, failed to do a proper evaluation, conduct

a proper interview, or undertake a proper background check on Sid Kennedy to determine whether




                                                    6
  Case 6:21-cv-06022-RTD Document 2                      Filed 02/18/21 Page 7 of 17 PageID #: 8




he was knowledgeable or qualified to safely maintain, treat, and test the water system at Quapaw

Baths & Spa to prevent the growth of legionella bacteria prior to his employment with Quapaw

Baths, LLC.

       30.        As a direct result of the negligence and/or wantonness of Quapaw Baths, LLC, in

hiring Sid Kennedy, the baths that Mrs. Douglas visited on June 12, 2019, at Quapaw Baths & Spa

were not adequately maintained, treated, and/or tested for legionella bacteria, resulting in the

growth of the bacteria and the subsequent infection of Mrs. Douglas with the legionella bacteria

resulting in her getting legionnaire’s disease which caused her death.

       31.       Specifically, on or about June 12, 2019, Sid Kennedy, working within the line and

scope of his employment as an employee/servant/agent and/or representative of the Defendant,

Quapaw Baths, LLC, negligently and/or wantonly allowed conditions to exist in the water system

at Quapaw Baths & Spa that allowed legionella bacteria to grow and infect Mrs. Douglas resulting

in severe physical and emotional pain and mental anguish, and ultimately her death.

       WHEREFORE, the Plaintiff demands judgment against the Defendant, Quapaw Baths, LLC,

and Sid Kennedy for compensatory and punitive damages in an amount to be determined by a jury.

                          C. COUNT THREE: NEGLIGENT RETENTION

           20.   Plaintiff realleges all the allegations in the foregoing paragraphs as if fully set forth

 herein.

       21.       The Defendant Quapaw Baths, LLC, had a duty to ensure that Sid Kennedy was

properly maintaining, treating and testing the water system at Quapaw Baths & Spa in order to

prevent the growth of legionella bacteria and to take proper action if Mr. Kennedy was not properly

maintaining, treating and testing the water system at Quapaw Baths & Spa to prevent the growth

of legionella bacteria.




                                                     7
  Case 6:21-cv-06022-RTD Document 2                    Filed 02/18/21 Page 8 of 17 PageID #: 9




          22.   The Defendant’s Quapaw Baths, LLC, hired Sid Kennedy, and negligently and/or

wantonly retained him, even though he was not properly maintaining, treating and testing the water

system at Quapaw Baths & Spa to prevent the growth of legionella bacteria.

          23.   As a direct result of this negligent and/or wanton retention of Sid Kennedy, legionella

bacteria was allowed to grow in the water system at Quapaw Baths & Spa which resulted in Mrs.

Douglas being exposed to legionella bacteria and contracting legionella pneumonia, resulting in

severe physical and emotional pain and mental anguish, and ultimately her death.

          WHEREFORE, the Plaintiff demands judgment against the Defendant, Quapaw Baths, LLC

and Sid Kennedy for compensatory and punitive damages in an amount to be determined by the jury.

                 D. COUNT FOUR: NEGLIGENT/WANTON SUPERVISION

          24.   Plaintiff realleges all the allegations in the foregoing paragraphs as if fully set forth

herein.

          25.   The Defendant, Quapaw Baths, LLC had a duty to adequately supervise its

employee, Sid Kennedy, to ensure that the water system at Quapaw Baths & Spa was adequately

maintained, tested, and treated to prevent the growth of legionella bacteria.

          26.   The Defendant Quapaw Baths, LLC, failed to adequately supervise its employee,

Sid Kennedy, which resulted in the failure of Sid Kennedy to adequately maintain, test, and treat

the water system at Quapaw Baths & Spa which resulted in the growth of legionella bacteria in the

water system at Quapaw Baths & Spa.

          27.   As a direct result of this negligence and/or wanton supervision of Sid Kennedy,

Quapaw Baths, LLC, negligently and/or wantonly allowed legionella bacteria to grow in the water

system at Quapaw Baths & Spa which resulted in Mrs. Douglas being exposed to legionella

bacteria and contracting legionella pneumonia, resulting in severe physical and emotional pain and




                                                   8
 Case 6:21-cv-06022-RTD Document 2                  Filed 02/18/21 Page 9 of 17 PageID #: 10




mental anguish, and ultimately her death.

          WHEREFORE, the Plaintiff demands judgment against the Defendants, Quapaw Baths,

LLC and Sid Kennedy for compensatory and punitive damages in an amount to be determined by

a jury.

                           E. COUNT FIVE – PREMISES LIABILITY

          28.   Plaintiff realleges all the allegations in the foregoing paragraphs as if fully set forth

herein.

          29.   Defendant Quapaw Baths, LLC has a legal, non-delegable duty to the general

public, customers, and invitees, including Plaintiffs, to inspect and maintain the Quapaw Bath &

Spa premises and attractions in a reasonably safe condition.

          30.   Quapaw Baths, LLC has a non-delegable duty to develop proper policies,

procedures and safety plan for the purpose of ensuring a reasonably safe condition for foreseeable

users of its premises and attractions, including its customers, invitees and the general public,

particularly Plaintiffs.

          31.   Quapaw Baths, LLC has a further, non-delegable duty to ensure that their managers,

supervisors, inspectors, employees, servants, representatives, and agents are properly trained in

and comply with the aforementioned policies and procedures, and that their managers, supervisors,

employees, servants, representatives, and agents are properly supervised to ensure compliance

with established and accepted safety guidelines.

          32.   Quapaw Baths, LLC has a non-delegable duty to hire, train, and supervise their

managers, supervisors, employees, servants, representatives, and agents such that their customers

and guests are ensured of competent and reasonable efforts to inspect the attractions and maintain

the attractions in a reasonably safe condition.




                                                   9
Case 6:21-cv-06022-RTD Document 2                Filed 02/18/21 Page 10 of 17 PageID #: 11




       33.     Quapaw Baths, LLC has a legal, non-delegable duty to comply with all laws and

governing regulations concerning maintenance, safety, and repair of its premises and attractions.

       34.     It is foreseeable to Quapaw Baths, LLC, and their officers, directors, managers,

supervisors, inspectors, employees, servants, representatives, and agents, that the presence of the

Legionella bacteria which can be transmitted in its pools creates a safety hazard that poses an

unreasonable risk of injury to its customers.

       35.     It is foreseeable to Quapaw Baths, LLC, and their officers, directors, managers,

supervisors, inspectors, employees, servants, representatives, and agents, that the presence of the

Legionella bacteria which can be transmitted in its pools, without a proper warning creates a safety

hazard that poses an unreasonable risk of injury to its customers.

       36.     It is foreseeable to Quapaw Baths, LLC and their officers, directors, managers,

supervisors, employees, servants, representatives, and agents, that the creation of the

aforementioned safety hazard is likely to cause serious injury to its customers, and the general

public is reasonably likely to encounter the hazard.

       37.     It is foreseeable to Quapaw Baths, LLC and their officers, directors, managers,

supervisors, employees, servants, representatives and agents, that the creation of the

aforementioned safety hazard is likely to cause serious injury to its customers, and the general

public is reasonably likely to encounter the hazard.

       38.     It was foreseeable to Quapaw Baths, LLC and their officers, directors, managers,

supervisors, employees, servants, representatives, and agents, that the aforementioned safety

hazard was unlikely to be appreciated or discerned by the Plaintiffs who were using the bathhouse

pursuant to all instructions given to them.

       39.     Quapaw Baths, LLC owed their customers and business patrons, including




                                                10
Case 6:21-cv-06022-RTD Document 2                 Filed 02/18/21 Page 11 of 17 PageID #: 12




Plaintiffs, a non-delegable duty to maintain its premises in a reasonably safe condition by remedy

or removal of the safety hazard directly created by the usage of Defendant’s bathhouse.

       40.      Quapaw Baths, LLC owed their customers and business patrons, including

Plaintiffs, a non-delegable duty, to warn of safety hazards created by its operations that result in

unreasonably dangerous conditions the Plaintiffs are reasonably likely to encounter and reasonably

unlikely to appreciate or discern as hazardous.

       41.      Quapaw Baths, LLC breached all of the aforementioned duties by:

             a. Failing to inspect and maintain a reasonably safe premises for Plaintiffs;

             b. Failing to develop policies, procedures, and a safety plan to help ensure a
                reasonably safe premises for Plaintiffs;

             c. Failing to ensure that its officers, directors, managers, supervisors,
                inspectors, employees, servants, representatives, and agents are trained in
                and comply with the aforementioned policies, procedures and premises
                safety plan;

             d. Failing to ensure that its managers, supervisors, employees, servants,
                representatives, and agents are properly supervised in compliance with the
                aforementioned policies, procedures and premises safety plan;

             e. Failing to hire, train, and supervise its officers, directors, managers,
                supervisors, inspectors, employees, servants, representatives, and agents
                such that the Plaintiffs were ensured of competent and reasonable efforts to
                supervise, inspect and maintain the premises in a reasonably safe condition;

             f. Failing to comply with all laws and industry standards concerning
                maintenance, safety of its bathhouse;

             g. Failing to “make safe” the hidden and unreasonably dangerous condition
                created by its operations by either remedy or removal of the safety hazard
                by which Kathy Douglas was killed; and

             h. Failing to warn Plaintiff of the safety hazard and resultant unsafe and
                unreasonably dangerous condition directly created by its housekeeping
                operations.

       42.      Quapaw Baths, LLC’s breach of the direct, affirmative and non-delegable duties,




                                                  11
Case 6:21-cv-06022-RTD Document 2                  Filed 02/18/21 Page 12 of 17 PageID #: 13




as described above, were the actual and proximate cause of injuries to Plaintiffs and the resulting

serious and permanent damages including wrongful death for which Plaintiffs seek compensation

in excess of the amount required for federal diversity jurisdiction.



   VI. CAUSATION OF THE LIFE-ALTERING CATASTROPHIC INJURIES AND
  WRONGFUL DEATH DAMAGES TO KATHY DOUGLAS AND THE WRONGFUL
                        DEATH BENEFICIARIES

          43.   Plaintiff realleges all the allegations in the foregoing paragraphs as if fully set forth

herein.

          44.   The injuries and damages sustained by Kathy Douglas and Plaintiff individually

and on behalf of the Wrongful Death Beneficiaries more particularly described below, were

produced in a natural and continuous sequence from Defendants’ violations of one or more of the

above-described independent duties to use ordinary care for the safety of Kathy Douglas.

          45.   The injuries and damages sustained by Kathy Douglas and Plaintiff individually

and on behalf of the Wrongful Death Beneficiaries were a probable consequence from Defendants’

violations of one or more of the above-described independent duties to use ordinary care for the

safety of Kathy Douglas.

          46.   Defendants should have foreseen and anticipated that a violation of one or more of

the above-described independent duties to use ordinary care and follow the safety rules would

constitute an appreciable risk of harm to others, including Kathy Douglas.

          47.   If Defendants had not violated one or more of the above-described independent

duties to use ordinary care and to follow the safety rules for the safety of Kathy Douglas, then the

life-altering and catastrophic injuries and wrongful death damages to Kathy Douglas and Plaintiff

individually and on behalf of the Wrongful Death Beneficiaries, would not have occurred




                                                   12
Case 6:21-cv-06022-RTD Document 2                  Filed 02/18/21 Page 13 of 17 PageID #: 14




          48.   Defendant’s Quapaw Baths, LLC, and Sid Kennedy’s negligence and/or

wantonness, as aforementioned, caused the death of Mrs. Douglas. As a consequence of Mrs.

Douglas’ death, her husband, Donald Alan Douglas, suffered pain, grief, sorrow, stress, shock, and

mental anguish.

          49.   As a further consequence of Defendant’s, Quapaw Baths, LLC and Sid Kennedy’s

negligence and/or wantonness, Donald Alan Douglas has incurred the loss of love, affection,

companionship, care, protection, and guidance since the death of Mrs. Douglas.

          WHEREFORE, the Plaintiff demands judgment against the Defendant, Quapaw Baths,

LLC and Sid Kennedy for pecuniary injuries and punitive damages, in an amount to be determined

by a jury.

                                          VII. DAMAGES

          50.   Plaintiff realleges all the allegations in the foregoing paragraphs as fully set forth

herein.

          51.   Certain of the acts described herein occurred during the lifetime of Mrs. Douglas,

prior to her death, and, therefore, Plaintiff asserts a cause of action and claim for damages on behalf

of the estate, and on behalf of the heirs at law of the estate, for the survival claims that arose by

reason of the misconduct of the Defendants during the lifetime of Mrs. Douglas, prior to her death

          52.   Damages sought are those that accrued and were available to Mrs. Douglas at the

time of her death, and pass to the Plaintiff, pursuant to the survival statutes of the State of Arkansas.

          53.   Donald Alan Douglas, as Personal Representative of the Estate of Kathy Douglas,

Deceased, is entitled to recover compensation for the Estate’s survivorship claims for injuries and

damages suffered by the decedent, Kathy Douglas, as a result of Defendants’ breach of the duty of

ordinary care. Such damages include, but are not limited to, the following elements of damages:




                                                   13
Case 6:21-cv-06022-RTD Document 2                    Filed 02/18/21 Page 14 of 17 PageID #: 15




                a. The value of Kathy Douglas’s loss of life;

                b. Conscious pain and suffering experienced in the past until Kathy Douglas’s
                   death;

                c. The value of funeral and burial expenses; and

                d. Medical expenses incurred in the past and transportation expenses to obtain
                   such medical treatment until Kathy Douglas’s death.

          54.      Donald Alan Douglas, as Personal Representative of the Estate of Kathy Douglas,

Deceased, represents the Estate of the Deceased and also the decedent’s statutory class of wrongful

death beneficiaries, and is entitled to recover the following elements of wrongful death damages:

                a. Pecuniary injuries, including but not limited to, loss of the value of Kathy
                   Douglas’s life; loss of future earnings, and the present value of the loss of
                   earning capacity in the future; the loss of future services to be tendered by
                   her for the companionship as well as all other damages to which the estate
                   may be entitled as to be determined by a jury, sustained by the wrongful
                   death statutory beneficiaries; and

                b. Significant mental anguish and grief sustained in the past and reasonably
                   probable to be sustained in the future associated by the loss of their loved
                   one by the statutory beneficiaries.

                                    VIII. AMOUNT OF DAMAGES

          55.      Plaintiff realleges all the allegations in the foregoing paragraphs as fully set forth

herein.

          56.      The damages alleged in this case are in excess of the minimum amount required for

federal court jurisdiction in diversity of citizenship cases, for which Plaintiff should be awarded a

judgment as against Defendants in an amount to fully and fairly compensate Plaintiff and the

Wrongful Death Beneficiaries for each and every element of damages that has been suffered.

                                       IX. PUNITIVE DAMAGES

          57.      Plaintiff realleges all the allegations in the foregoing paragraphs as fully set forth

herein.



                                                    14
Case 6:21-cv-06022-RTD Document 2                  Filed 02/18/21 Page 15 of 17 PageID #: 16




          58.   Plaintiff is entitled to recover punitive damages in accordance with Arkansas law,

based upon Defendants’ complete indifference to and conscious disregard for the safety of Kathy

Douglas, and others, causing or contributing to catastrophic and permanent injuries including

death. Defendants’ wanton and reckless acts and omissions occurred under circumstances where

their conduct, in total disregard of the consequences, would naturally and probably result in injury

or damages to Plaintiff, Kathy Douglas, Deceased, and the Wrongful Death Beneficiaries.

Defendants knew or should have known, in light of the surrounding circumstances, that their

conduct would naturally and probably result in catastrophic and serious injury, and they continued

this conduct with malice and wanton and reckless disregard for the consequences of its actions for

which punitive damages should be awarded.

          59.   In addition to actual, special, consequential and compensatory damages, Plaintiff

demands a judgment against Defendants for punitive damages in an amount necessary and

sufficient to deter Defendants from the above-described conduct and to punish Defendants for its

willful, wanton, gross, flagrant, reckless, outrageous, and egregious conduct.

                                X. DEMAND FOR JURY TRIAL

          60.   Plaintiff realleges all the allegations in the foregoing paragraphs as fully set forth

herein.

          61.   Plaintiff demands a jury trial for all issues of fact presented by this action.

                       XI. RESERVATION OF ADDITIONAL CLAIMS

          62.   Plaintiff realleges all the allegations in the foregoing paragraphs as fully set forth

herein.

          63.   Plaintiff reserves the right to plead further upon completion of discovery to state

additional claims and to name additional parties to this action.




                                                  15
Case 6:21-cv-06022-RTD Document 2              Filed 02/18/21 Page 16 of 17 PageID #: 17




       WHEREFORE, Plaintiff prays that after a jury trial of this action that he be awarded the

following:

       A.     A judgment against Defendants in such an amount that will fully and
              fairly compensate Plaintiff and the Wrongful Death Beneficiaries
              for all of the above-described damages and in an amount in excess
              of that required for federal court jurisdiction in diversity of
              citizenship cases;

       B.     A judgment and verdict against Defendants awarding exemplar or
              punitive damages as permitted by law;

       C.     All costs expended herein including attorneys’ fees and any expert
              costs and fees as permitted by law;

       D.     A pre- and post-judgment interest award against Defendants to
              compensate for loss of money and to the extent of and for the reasons
              permitted by law; and

       E.     All other proper relief to which she may be entitled in the premises.
                                    18th day of February, 2021.
       Respectfully submitted this ______

                                                    Joseph Gates
                                                    Gates Law Firm, PLLC
                                                    8201 Ranch Blvd, Suite B-1, Office #2
                                                    Little Rock, AR 72223
                                                    T: (501) 779 8091
                                                    Gates@GatesLawPLLC.com

                                                    Kerrie W. Boyle
                                                    Greg Haddad
                                                    Bailey & Glasser, LLP
                                                    6 Canyon Road, Suite 200
                                                    Morgantown, WV 26508
                                                    T: 304-594-0087
                                                    kboyle@baileyglasser.com
                                                    GHaddad@baileyglasser.com

                                                           (pro hac pending)

                                                    Mr. M. Todd Wheeles
                                                    Ms. Emily Hornsby
                                                    Morris Hayne, Attorneys at Law
                                                    3500 Colonnade Parkway, Suite 100



                                               16
Case 6:21-cv-06022-RTD Document 2   Filed 02/18/21 Page 17 of 17 PageID #: 18




                                         Birmingham, AL 35243
                                         T: 205-324-4008
                                         twheeles@mhhlaw.net
                                         ehornsby@mhhlaw.net

                                                (pro hac pending)

                                         Counsel for Plaintiff




                                    17
